Citation Nr: 0425962	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right foot, right ankle, and right knee, as secondary to the 
service-connected traumatic arthritis of the right second toe 
and fractured right third toe with hallux valgus.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right second toe and fractured right third 
toe with hallux valgus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision issued by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 2001, the veteran's 
disability rating for arthritis of the right second toe and 
fractured right third toe with hallux valgus was eventually 
increased from 10 percent to 20 percent.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

A hearing was held before the undersigned Veterans Law Judge 
via video-conference in May 2002.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this appeal has been developed and obtained, and all due 
process concerns have been addressed.

2.  Competent and probative medical evidence does not 
indicate that the veteran's service connected disabilities of 
the right second toe and fractured right third toe with 
hallux valgus have caused or resulted in arthritis of the 
right foot, right ankle, or right knee.

3.  The veteran's service-connected traumatic arthritis of 
the right second toe and fractured right third toe with 
hallux valgus has resulted in a moderately severe foot 
disability due to such manifestations as walking and balance 
difficulties and complaints of pain.  The metatarsal head of 
the 2nd, 3rd, or 4th toes were more prominent when compared to 
the left foot and the veteran wore protective shoewear.


CONCLUSIONS OF LAW

1.  The veteran's service-connected traumatic arthritis of 
the right second toe and fractured right third toe with 
hallux valgus has not proximately caused or resulted in 
arthritis of the right foot, right ankle, or right knee.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310, 4.14 (2003).

2.  The criteria for a disability rating in excess of 20 
percent for traumatic arthritis of the right second toe and 
fractured right third toe with hallux valgus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, Diagnostic 
Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In July 2001, the veteran filed his current claims.  
Before adjudication of his claims, he was notified via letter 
in May 2001 that VA would aid him by determining any 
additional evidence needed to process his claims, schedule 
him for an examination and obtain VA and service records.  
Thereafter, a rating decision was issued in August 2001.
 
The veteran was also subsequently notified via letter in 
August 2003 that to establish entitlement to a higher 
disability rating, evidence was needed that showed his 
service-connected condition had gotten worse.  He was also 
notified of the principles of secondary service connection.  
The letter also informed him of the evidence for which he was 
responsible, the evidence VA would obtain on his behalf, and 
the evidence already of record.  The letter also informed him 
that while VA would make reasonable efforts to help him with 
private records or evidence necessary to support his appeal 
that he identified, it was still his ultimate responsibility 
to ensure that VA received the evidence.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  In fact, in April 2004 
correspondence, the veteran indicated that he had no other 
evidence that he wished to submit in support of his appeal 
and that he desired his appeal to be forwarded to the Board.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim.  See Pelegrini v. Principi, __ Vet. App. __, No. 
01-944 (June 24, 2004)(harmless error argument).  
Accordingly, the Board considers the VA's notice requirements 
have been met in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations in July 
2001 and April 2003.  See 38 C.F.R. § 3.159(c)(4) (2003).  
The resulting reports have been obtained.  VA medical records 
have been associated with his claims folder.  The veteran 
identified two private medical providers from whom medical 
records have been received.  The veteran has not identified 
additional evidence that is not of record.  

The Board notes that the veteran, via his representative in 
the July 2004 informal hearing presentation, has argued that 
this matter should be remanded for another VA examination as 
per a deferred rating decision in the veteran's claims 
folder.  The December 2003 deferred rating decision indicates 
that when, and if, opinions from the two private medical 
providers identified in the instant case were submitted with 
clinical data underlying the opinions, a VA examination for 
comment on the private medical evidence would be scheduled.  
First, the Board notes that no private medical opinions based 
on clinical data were received by the RO, and as such, the RO 
did not schedule another examination.  Second, and more 
importantly, a deferred rating decision, unlike a remand by 
the Board, is not an adjudicative action that confers upon 
the veteran, as matter of law, the right of compliance.  See, 
e.g., Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO 
determined that another VA medical opinion was not in order 
if no private medical opinions were submitted with supporting 
clinical findings and/or rationales.  The Board agrees that 
the medical evidence of record is sufficient to equitably 
review the veteran's claims.  Accordingly, another VA medical 
opinion is not necessary in the instant case.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

In short, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and further development assistance would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Secondary Service Connection Claims

The veteran asserts that he has arthritis of the right foot, 
right ankle, and right knee as a result of his service-
connected traumatic arthritis of the right second toe and 
fractured right third toe with hallux valgus.  Service 
connection is warranted where the evidence shows that a 
disability is proximately due or the result of an already 
service-connected disability. 38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  38 U.S.C.A. § 5107 
(West 2002), 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A July 1946 VA radiology report reflects that an X-ray of the 
veteran's right foot revealed a small arthritic spur on the 
second toe, not arthritis of the right foot.  Nor does the 
July 1946 VA examination report contain such a diagnosis.

 A June 2001 letter from a private chiropractor discusses the 
veteran's right foot and a low back condition, not the 
claimed conditions of arthritis of the right foot, right 
ankle, or right knee. 

A July 2001 VA radiology report reflects that X-ray of the 
veteran's right ankle revealed no acute radiographic 
abnormalities.  Another July 2001 VA radiology report 
indicates that X-ray of the veteran's right knee revealed 
very minimal spurring at the patelloarticular surface and 
that the articular surfaces and the joint space at the knee 
appeared unremarkable.  

The July 2001 VA joints examination report reveals that the 
VA examiner indicated that findings of arthritis of the right 
foot, right knee, and right ankle were not apparent from 
examination.  The examiner also indicated that no significant 
loss of function involving the knee or ankle was seen.

An April 2002 letter from the private chiropractor reflects 
that the veteran was diagnosed with arthritis of the right 
foot, ankle and knee and, in essence, that this diagnosis was 
secondary to service-connected disabilities of the right 
second toe and fractured right third toe with hallux valgus.  
An April 2002 letter from a private physician indicates that 
he believed that the veteran's in-service shrapnel wound 
caused arthritis of the foot and ankle.

An April 2003 VA joints examination report reflects that X-
ray of the right knee revealed findings consistent with mild 
degenerative joint disease.  The report indicates that 
examination of the veteran revealed bilateral ankles and 
knees that were essentially within normal limits.  The 
examiner indicated that the veteran had Stage I posterior 
tibial tendon dysfunction of the right ankle that resulted in 
further aberration of the veteran's gait and that he had age-
consistent degenerative joint disease of the right knee that 
was minimally symptomatic.  The VA examiner indicated in the 
report that the veteran's original foot problem had led to a 
painful gait but had not contributed to significant arthritis 
of the right knee or ankle.

Private medication records received from the private 
chiropractor in February 2004 do not reflect treatment for 
the right foot, right ankle or the right knee.  Instead, the 
records reflect treatment for back and hip conditions.  The 
accompanying February 2004 letter reflects that the private 
chiropractor indicated that she had treated the veteran for 
conditions that were secondary to the diagnosis (made by his 
medical doctor) of arthritis of the right foot, ankle, and 
knee.

Medical records from the veteran's private physician were 
also received in February 2004.  The records contain a June 
2001 private radiology report.  The report discuses 
abnormalities of the right foot for which the veteran is 
already service-connected (toe abnormalities), not arthritis 
of the foot.

The veteran's treating private physician and private 
chiropractor have both submitted statements indicating the 
veteran has additional conditions related to his service-
connected disabilities of the right second toe and fractured 
right third toe with hallux valgus.  To begin, the Board 
notes that the treatment records reveal that the chiropractor 
did not treat the veteran for any of the claimed conditions.  
Neither does she attempt to relate the claimed conditions to 
the veteran's service-connected toe disabilities.  Instead, 
the evidence reveals that she merely indicated that the 
veteran's physician had related the claimed conditions to the 
residuals of his in-service shrapnel injury.  As such, the 
opinions expressed by the private chiropractor are not 
probative medical evidence as to etiology of the claimed 
conditions but are merely notations of the treating 
physician's opinion.

There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule".  See White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  That is not to say that the Board will ignore the 
opinion of the veteran's treating physician.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Here, the treating private 
physician specifically indicated in the April 2002 letter 
that the veteran was diagnosed with arthritis of the right 
foot, ankle and knee and that this diagnosis was secondary to 
his service-connected right toe disabilities.  The private 
physician did not offer a rationale for his opinion nor offer 
supporting clinical evidence of such conclusions.  In fact, 
the right knee is the only condition that the evidence of 
record reveals X-ray evidence of arthritis.  The lack of 
specific rationales lessens the probative value of the 
treating private physician's opinions.  
The most probative medical opinions of record, both offering 
clear and specific clinical findings for their opinions, are 
contained in the July 2001 and April 2003 VA examination 
reports.  The examiner indicated in the July 2001 examination 
report that findings, after examination of the veteran, did 
not reveal arthritis of the right foot, right knee or right 
ankle.  The examiner in April 2003 indicated in the 
examination report that the veteran's degenerative joint 
disease (arthritis) of the right knee was age-consistent and 
that the veteran's service-connected right second toe and 
fractured right third toe with hallux valgus had not 
contributed to significant arthritis of the right knee or 
right ankle.  And while the April 2003 examination report 
reflects that the veteran had metarsalgia of the foot and a 
tibia dysfunction interfering with the veteran's gait, both 
of these symptoms (pain and altered gait) are utilized in 
evaluating the veteran's service-connected disability.  See 
38 C.F.R. § 4.14 (2003) (the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided).  Furthermore, the evidence does not show 
arthritic involvement of the veteran's right foot, but of his 
toes for which he is already service-connected.  Id.

Since, as indicated above, the VA medical opinions were based 
upon, and consistent with, the full record, reflect upon what 
evidence the opinions are predicated, and are supported by 
clear rationale and medical comment, the Board considers 
these opinions more probative than opinions offered by the 
private physician (and as subsequently recorded by the 
private chiropractor).  As the VA medical opinions were 
adverse to the veteran, the Board concludes that the greater 
weight of the evidence is therefore, against the veteran's 
secondary service connection claims.  See Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt 
rule does not apply when the preponderance of the evidence is 
against the claim).  Accordingly, service connection for 
arthritis of the right foot, right ankle, and right knee must 
be denied.  

In reaching this conclusion, the Board acknowledges the 
veteran's apparent sincere belief that he has current right 
knee, right ankle and right foot arthritis related to his 
service-connected right foot disability.  However, it is long 
settled law that the veteran, as layman, is not qualified to 
render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As 
such, his assertions that he has arthritis of the right foot, 
right ankle and right knee as a  result of, or etiologically 
due to, his service-connected right foot disability are not 
competent medical evidence.

Increased Rating Claim

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Historically, the veteran's service medical records indicate 
that he sustained a slight gunshot wound (also characterized 
as a shell fragment wound) to his right foot on June 10, 
1944.  A February 1946 examination report reflects that upon 
discharge from active duty, the veteran  indicated this his 
right foot still bothered him but physical examination 
revealed a nontender, slightly adherent scar of the second 
toe of the right foot with no other objective findings.  The 
veteran was originally service connected for residuals of the 
right foot wound (evaluated as noncompensable, or zero 
percent disabling) via a February 1946 rating decision.  A 10 
percent disability rating was awarded via an August 1946 
rating decision after a VA examination of the veteran 
revealed traumatic arthritis of the proximal phalanx of the 
2nd toe of the right foot.

In January 2001, the veteran initiated his current increased 
rating claim.  A June 2001 letter from a private physician 
reflects that the veteran had difficulty walking long 
distances due to chronic edema and soreness of the right foot 
area and 3rd toe.  A June 2001 letter from a private 
chiropractor indicates that the veteran had added pain in his 
foot due to the way he had to step to avoid aggravating lower 
back pain.

The veteran was afforded an examination at a VA facility in 
July 2001.  The July 2001 VA joints examination report 
reflects that the veteran indicated that he had developed a 
pain in the vicinity of the base of the 2nd and 3rd toes when 
he walked but did not have pain at rest.  The report reflects 
that the veteran walked with a normal gait and stance.  
Physical examination of the veteran's right foot revealed 
that his 2nd toe was elevated "somewhat" and slightly 
overrode the upper surface of the great toe and third toe.  
There was very little motion in the metacarpal-phalangeal 
joint of the second toe and the examiner was unable to 
plantar flex the joint further than neutral.  The report 
reflects that he did have some motion, probably within normal 
range, of the interphalangeal joint.  The report shows that 
the there was no loss of soft tissue and the soft tissues 
were in good condition.  His peripheral pulses were good.  
The report reveals that the examiner indicated that the 
veteran had a moderate loss of function due to the injury of 
the base of the second toe.

A June 2001 VA outpatient care note reflects that the veteran 
stated that he was having more pain and problems with walking 
and balance, especially the right foot.  The note reflects 
that the veteran's old injury from the military contributed 
to his walking and balance problems.  The veteran stated that 
he was trying to be more active but had to be careful to keep 
from falling.  A September 2001 VA psychiatric evaluation 
report shows that veteran had a stiff posture and he walked 
with a limp.

The May 2002 hearing transcript reflects that the veteran 
testified that he could hardly walk on his foot and he had to 
elevate his foot to keep it from swelling.  He testified that 
he took pain medication.

The veteran was afforded another VA examination in April 
2003.  The resulting VA joints examination report reflects 
that the veteran had recurrent complaints of painful walking 
when putting weight on his right foot.  He also reported a 
painful callus on the 3rd toe, and an inability to move the 
2nd, 3rd, and 4th toes of the right foot.  He also stated that 
his toes rubbed his boots and his pain was worse when walking 
without wearing protective shoewear.  The report shows that 
he was aware that he walked with a limp and while he was 
uncomfortable on uneven surfaces, he did not carry a hand-
held assisted device such as a cane.  The report indicates 
that physical examination revealed that the veteran ambulated 
with a slow slightly antalgic gait, limping to the right with 
mild right heel valgus and lower extremity external rotation.  
In his bare feet, the veteran was unable to do a single heel 
rise on the right or dorsiflex his right 2nd, 3rd, or 4th toes.  
He had a discrete callus on the lateral aspect of the right 
3rd toe due to friction with the 4th toe.  There was evidence 
of middle dorsal subluxation of the 2nd, 3rd, and 4th toes with 
resultant plantar fat pad transposition.  The aforementioned 
toes had more prominent metatarsal head when compared to the 
left foot.  The report contains an impression of 
metatarsalgia of the right foot, secondary to his service-
connected injury.  The examiner also indicated that the 
veteran's original foot problem led to a painful gait.

The treatment records were received from the private 
chiropractor in February 2004 but do not reflect treatment 
for the veteran's service-connected disability.  Instead, the 
records mainly reveal treatment for the lumbosacral spine and 
the left hip.  The letter that accompanied the records 
reflects that the private chiropractor indicated that the 
veteran had pain due to his right foot condition, which 
altered his gait.

Private medical treatment records were also received in 
February 2004.    The private medical records indicate that 
the veteran was involved in a motor vehicle accident in 
January 2002 and had resulting complaints of pain.  

A June 2001 private radiology report reflects that X-ray of 
the right foot revealed two separate ossicle bones on the 
more medial aspect of the proximal phalanx that may have been 
related to an old injury.  The X-ray was conducted due to 
right foot pain.  A June 2001 private treatment record 
reflects that the veteran informed the private physician that 
he was trying to get his Government disability increased.  
The physician noted that he thought this would be reasonable.  
A June 2001 letter from the private physician reflects that 
the veteran had chronic edema and soreness in his right foot 
area and 3rd toe.  The letter indicates the veteran was 
having difficulty with walking any distance due to residuals 
of his in-service injury to the right foot.

The veteran is currently evaluated as 20 percent disabled for 
a moderately severe foot injury.  A higher 30 percent 
disability rating contemplates severe foot injuries.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  Actual loss 
of use of the foot is rated as 40 percent disabling.  Id., 
Note (2003).  The Board has also considered the application 
of 38 C.F.R. § 4.40 (consider "functional loss" "due to 
pain"), and 38 C.F.R. § 4.45 (consider "[p]ain on movement, 
swelling, deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Here, the evidence of record is not indicative of a severe 
foot disability.  Earlier evidence showed the veteran walked 
with a normal gait and stance and the VA examiner described 
his disability as resulting in a moderate loss of function in 
the July 2001 examination report.  His private physician 
indicated the veteran had chronic edema.  The April 2003 VA 
examination report reflects that the veteran walked with a 
limp and a mild right heel valgus.  He had a slow antalgic 
gait.  The VA examiner indicated that the veteran had 
metatarsalgia (pain) and a painful gait (contributed to by 
tibial tendon dysfunction) in additional to arthritic toes as 
a result of the in-service injury to the right foot.  The 
evidence also reveals the metatarsal head of the 2nd, 3rd, or 
4th toes were more prominent when compared to the left foot.  
The veteran indicated he wore protective shoewear.  

While the veteran had developed a slower gait and stiff 
posture and the veteran testified that he could hardly walk 
on his foot, the April 2003 VA examination report indicates 
the veteran did not carry a hand-held assisted device such as 
a cane.  And while the veteran complained of his toes rubbing 
his boot, the evidence indicates this pain was less when he 
actually wore his protective shoe wear.  Furthermore, the 
April 2003 VA examination report describes the resulting 
friction callus as "discrete".  Therefore, the Board 
concludes that overall, the medical evidence does not reveal 
a severe foot disability such that the evidence more closely 
approximates the criteria for a higher disability rating.  
See 38 C.F.R. § 4.7 (2003).  

In short, the preponderance of the evidence is against the 
veteran's increased rating claim.  The Board notes that when 
the preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
medical evidence reveals that the veteran complains of pain 
and has an altered gait, the veteran's disability picture 
does not present manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take it outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the disability at issue 
does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).


ORDER

Service connection for arthritis of the right foot, right 
ankle, and right knee, as secondary to the service-connected 
traumatic arthritis of the right second toe and fractured 
right third toe with hallux valgus is denied.

An increased rating for traumatic arthritis of the right 
second toe and fractured right third toe with hallux valgus 
is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



